 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Stop&Shop Companies,Inc.,Medi-Mart Divi-sion and United Pharmacists Guild Local 100, char-tered by Retail Clerks International Association,AFL-CIO. Case 1-CA-11533June 24, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSUpon a charge filed on March 16, 1976, by UnitedPharmacists Guild Local 100, chartered by RetailClerks International Association, AFL-CIO, hereincalled the Union, and duly served on The Stop &Shop Companies, Inc., Medi-Mart Division, hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 1, issued a complaint and noticeof hearing on March 29, 1976, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National Labor Rela-tionsAct, as amended. Copies of the charge, com-plaint, and notice of hearing before an Administra-tive Law Judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the re-cord shows, in substance, that on December 30, 1975,following a Board election in Case 1-RC-14049, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; ' and that, commenc-ing on or about March 5, 1976, and at all times there-after,Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnApril 8, 1976, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint. The Respondent admitsall of the factual allegations of the complaint, exceptthose paragraphs which relate to the appropriatenessof the unit and the resulting certification in the un-derlying representation proceeding,Case 1-RC-14049.'Official notice is taken ofthe recordin the representationproceeding,Case I-RC-14049,as the term"record" is defined in Secs 102 68 and102 69(g) of the Board'sRules and Regulations, Series 8,as amended SeeLTV Electrosystems, Inc,166 NLRB 938 (1967), enfd 388 F 2d 683 (C A 4,1968),Golden Age Beverage Co,167 NLRB 151 (1967), enfd 415 F 2d 26(C A 5, 1969),Intertype Co v Penello,269 F Supp 573 (D C Va, 1967),Follett Corp,164 NLRB 378 (1967), enfd 397 F 2d 91 (C A 7, 1968), Sec9(d) of the NLRA,as amendedOn April 21, 1976, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment, with exhibits attached, submitting,in effect, that Respondent's answer to the complaintraises no issues which were not previously consideredand decided, and requesting the Board to grant theMotion for Summary Judgment. Subsequently, onApril 28, 1976, the Board issued an order transferringthe proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a memorandum in opposition to theMotion for Summary Judgment and brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs reflected above, the Respondent's answer to thecomplaint admits all of the factual allegations there-in, including its refusal to recognize and bargain withthe Union which had been certified as the bargainingrepresentative of the employees described in thecomplaint. The Respondent further admits that itsrefusal-to-bargain position is taken to obtain judicialreview.2 In its answer to the complaint, as well as inits opposition to the Motion for Summary Judgmentand brief,3 the Respondent attacks the appropriate-ness and scope of the unit as found by the RegionalDirector in his Decision and Direction of Election, inwhich he concluded that pharmacy managers werenot supervisors and included them in the appropriateunit.4Respondent now asserts that such employeesare supervisors and should be excluded from theunit.By this assertion, and more specifically by itsdenials, in whole or in part, of the allegations of thecomplaint and the arguments propounded in theRespondent's opposition to the Motion for SummaryJudgment, the Respondent is attempting to relitigatethe same issues which it raised in the representationproceeding, Case 1-RC-14049.2By letter datedMarch 5, 1976, the attorneyfor Respondent notified theattorney for the Unionthat it was the Respondent's intention to seek judi-cial reviewby the courtof appealsof theBoard's determination concerningthe appropriateness of the unit and that it would not bargain until the courtaffirmedthe Board's determination3The briefis the same as Respondentpreviouslysubmitted in the priorrepresentationproceedingBy telegraphic order dated December 15, 1975,the Boarddenied theRespondent's requestfor review of the Regional Director's Decision andDirection of Electionas it raised no substantial issues warranting reviewAlthough Chairman Murphy agreed to deny review, the Ordernoted thatshe would vote pharmacymanagerssubject tochallenge225 NLRB No. 2 STOP & SHOPCOMPANIES, INC7In its opposition to the Motion for Summary Judg-ment the Respondent asserts that the Board, whenconsidering Respondent's request for review, shouldhave had before it the transcript of hearing held onOctober 16, 1975, and that the Board's denial wasbased solely on an examination of the RegionalDirector's decision. The Board's Rules and Regula-tions do not require that the Board have before it atranscript of hearing in ruling on a request for re-view.5However, when review has been granted theBoard will review the transcript.' Thus, after review-ing the Regional Director's decision and Respon-dent's request for review and brief, including thetranscript citations and the arguments propoundedtherein, the Board, on such basis, denied Respon-dent's request as it raised no substantial issues war-ranting review.'It iswell settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issueswhich were or could have been litigated ina prior representation proceeding.'All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor arethere any special circumstances herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thattheRespondent has not raised any issue which isproperly litigable in this unfair labor practice pro-ceeding.We shall, accordingly, grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTof Suffolk, and Commonwealth of Massachusetts,and is now and continuously has been engaged in theoperation of retail establishments in Connecticut andother States whereit sells awide variety of retail mer-chandise, including patent medicine and other healthcare products. The Respondent operates a registeredpharmacy department within each store.Respondent in the course and conduct of its busi-ness causes,and continuously has causedat all timesmaterial herein, large quantities of drug and healthcare products and other merchandise to be pur-chased and transported in interstate commerce fromand through various States of the United States otherthan the State of Connecticut. Annually, Respon-dent, in the course and conduct of its business opera-tions,purchased, transferred, and delivered to itsConnecticut stores drug and health products andother merchandise of which merchandise valued inexcess of $50,000 was shipped to its Connecticutstores directly from States of the United States otherthan the State of Connecticut. Annually Respondenthas gross retailsalesin excess of $500,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjuris-diction herein.11.THE LABORORGANIZATION INVOLVEDUnited Pharmacists Guild Local 100, chartered byRetail Clerks International Association, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitRespondent is and has been at all times materialherein a corporation duly organized under and ex-isting by virtue of the laws of the Commonwealth ofMassachusetts. At all times material herein, Respon-dent has maintained its principal office and place ofbusiness at 393 D Street in the city of Boston, county5 Sec 102 67(d) states in part "Any request for review must be a self-contained document enabling the Board to rule on the basis of its contentswithout the necessity of recourse to the record "6See Sec 102 67(g), Rules and Regulations, Series 8, as amended7 See In4, supra8 SeePittsburgh Plate GlassCo vN L R B,313 US 146, 162 (1941),Rules and Regulationsof theBoard,Secs 102 67(f) and 102 69(c)The following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All registered pharmacists, including pharmacymanagers, employed in the Respondent's Medi-Mart Division stores located at Wethersfield,Hartford, Simsbury, Orange, Darian, Williman-tic,Branford,Westport, Stratford, andWater-ford,Connecticut, but excluding all other em-ployees, pharmacy interns, clerical employees,guards and supervisors as defined in the Act. 8DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The certificationOn December 19, 1975, a majority of the employ-ees of Respondent in said unit, in a secret ballot elec-tion conducted under the supervision of the RegionalDirector for Region 1, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on December 30, 1975, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about March 2, 1976, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about March 5, 1976, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that the Respondent has,sinceMarch 5, 1976, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.The Stop & Shop Companies, Inc., Medi-MartDivision, is an employer engaged in commerce with-in the meaning of Section 2(6) and (7) of the Act.2.United Pharmacists Guild Local 100, charteredby Retail ClerksInternationalAssociation,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.All registered pharmacists, including pharmacymanagers, employed in the Respondent's Medi-MartDivision stores located atWethersfield,Hartford,Simsbury, Orange, Darian,Willimantic, Branford,Westport, Stratford, andWaterford, Connecticut,but excluding all other employees, pharmacyinterns,clerical employees, guards and supervisors as definedin the Act, constitutea unitappropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.4.Since December 30, 1975, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about March 5, 1976, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with,restraining,and coercing,employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act. STOP & SHOP COMPANIES, INC97.Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, TheStop & Shop Companies, Inc., Medi-Mart Division,Boston,Massachusetts, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditionsof employment with United PharmacistsGuild Local 100, chartered by Retail Clerks Interna-tional Association, AFL-CIO, as the exclusive bar-gaining representative of its employees in the follow-ing appropriate unit:All registered pharmacists, including pharmacymanagers, employed in the Respondent's Medi-Mart Division stores located at Wethersfield,Hartford, Simsbury, Orange, Darian, Williman-tic,Branford,Westport, Stratford, andWater-ford, Connecticut, but excluding all other em-ployees, pharmacy interns, clerical employees,guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Medi-Mart Division stores locatedatWethersfield, Hartford, Simsbury, Orange, Dari-an,Willimantic, Branford,Westport, Stratford, andWaterford, Connecticut, copies of the attached no-ticemarked "Appendix." 9 Copies of said notice, onforms provided by the Regional Director for Region1,after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.9In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the NationalLaborRelations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Unit-ed Pharmacists Guild Local 100, chartered byRetailClerks International Association, AFL-CIO, as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All registered pharmacists, including pharma-cy managers, employed in the Respondent'sMedi-Mart Division stores located at Weth-ersfield,Hartford, Simsbury, Orange, Darian,Willimantic, Branford,Westport, Stratford,and Waterford, Connecticut, but excluding allother employees, pharmacy interns, clericalemployees, guards and supervisors as definedin the Act.THE STOP &SHOPCOMPANIES,INC.,MEDI-MART DIVISION